FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50168

               Plaintiff - Appellee,             D.C. No. 3:06-cr-00263-GT

  v.
                                                 MEMORANDUM *
JAIME FREGOSO-RODRIGUEZ,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Southern District of California
                  Gordon Thompson, Jr., District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Jaime Fregoso-Rodriguez appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon revocation of supervised release.

Fregoso-Rodriguez contends that the court procedurally erred at sentencing and

imposed a substantively unreasonable sentence. We review unpreserved claims of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
procedural error for plain error, see United States v. Valencia-Barragan, 608 F.3d
1103, 1108 (9th Cir. 2010), and the substantive reasonableness of a sentence for

abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Fregoso-Rodriguez contends that the district court procedurally erred by

failing to appreciate its discretion under Kimbrough v. United States, 552 U.S. 85

(2007), to deviate from the Sentencing Guidelines based on policy grounds. The

district court entertained Fregoso-Rodriguez’s policy-based arguments in favor of a

variance and implicitly rejected them. Absent some contrary indication in the

record, we assume that district judges understand the law. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Fregoso-Rodriguez also contends that the district court failed to explain the

sentence sufficiently and, in particular, to respond adequately to his mitigating

arguments. However, the issues at sentencing were “conceptually simple,” and the

record makes clear that the district judge considered the parties’ arguments; no

more was required. See Rita v. United States, 551 U.S. 338, 359 (2007). There

was no plain error.

      Fregoso-Rodriguez finally contends that his sentence is substantively

unreasonable. The sentence is substantively reasonable in light of the 18 U.S.C.




                                           2                                    12-50168
§ 3583(e) sentencing factors and the totality of the circumstances. See Gall, 552

U.S. at 51.

      AFFIRMED.




                                         3                                   12-50168